 

US. DISTRICT COURT
EASTERN DISERICT MI February 23, 2020

 

2020 FEB 24 PP 2 42:
CLERK OF COURT |

To whom it may concern,

‘My name is Hao Lieu and [ am writing to explain the reason behind my need te change my birth
year on my Certificate of Naturalization as well as other legal documents.

Back when I was at the refugee camp in Indonesia, I noticed that my birth year was documented
incorrectly, which J was told that I could change upon arriving in the United States. However,
when J attempted to apply for social security and citizenship with my correct birth year, I did not
have evidence to prove my real birth year, and my family in Vietnam was unable to find my birth
certificate. I resorted to using the birth year that was documented when I was at the refugee camp
in Indonesia: April 04, 1963. My correct date of birth is April 04, 1960.

Recently, my sister in Vietnam was able to find my birth certificate and brought it to me during
her visit. [ was then able to reapply for social security and my driver’s license with my correct .
birth year. I would like to now correct my birth year on my Certificate of Naturalization.

My biometrics have been taken and documented by the Department of Homeland Security U.S.
Citizenship and Immigration Services on November 14, 2019. The next step I was told to take
was to submit a copy of a court order from the Federal District Court in the jurisdiction where I
was naturalized.

Thank you for your time and consideration.
Sincerely,

yaiee~

Hao Lieu |
(262) 271-9940

haolieu@vahoo.com
14930 W. Burleigh Rd
Brookfield, WI 53005

Case 2:20-mc-00007-JPS Filed 02/24/20 Page 1of1 Document 1

 
